Citation Nr: 1537133	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for stomach cancer

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral artery disease (PAD).

5.  Entitlement to service connection for heart disease, to include coronary artery disease, cardiomyopathy and congestive heart failure.

6.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siege, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1972 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2012, the Board remanded these matters for additional development of the record.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was also remanded in the Board's April 2012 decision.  In May 2013, the RO granted a TDIU rating.  Accordingly, this decision is limited to the issues set forth on the preceding page.

The issues of service connection for hypertension, diabetes mellitus, PAD, heart disease and residuals of a cerebrovascular accident are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran is not shown to have stomach cancer. 

CONCLUSION OF LAW

Service connection for stomach cancer is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in March 1007, May 2009 and April 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA and private medical records have been secured.  The Veteran has not been afforded a VA examination in connection with the claim for service connection for stomach cancer.  As there is no evidence demonstrating still that the Veteran might have stomach cancer, the low threshold standard for determining when an examination an examination is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006), and an examination to secure a medical opinion in the matter is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show he was seen for stomach aches twice in August 1973.  The impressions included constipation, a possible viral syndrome and abdominal pain of unknown etiology.  He reported having stomach cramps for two weeks in September 1973.  It was noted he had abdominal pain related to lifting and sitting up, and not related to eating. The impression was abdominal wall muscle strain.  On January 1975 service separation examination, the abdomen and viscera were normal.  It was noted that his reported indigestion was believed to be caused by nerves.

On May 1976 VA examination, the Veteran's digestive system was normal.  

Private medical records show the Veteran was seen in June 1985 and reported a 50 pound weight loss over the past year.  The diagnoses were rule out ulcer, gastrointestinal disturbance and possible psychosomatic illness.

On March 2007 VA psychiatric examination, the Veteran referred to a recent diagnosis of cancer and stated it made him feel especially down.  

VA outpatient treatment records show that in May 2007, the Veteran stated he had been told by his primary care provider that he had stomach cancer.  The examiner reviewed the note which stated that the results of an upper gastrointestinal (UGI) series suggested prepyloric ulcer disease or tumor.  Esophagogastroduodenoscopy in June 2007 was interpreted as normal.  

On November 2012 VA general medical examination, the examiner noted the Veteran's electronic medical records noted he had a history of gastroesophageal reflux disease (GERD).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The only references to stomach cancer in the record are in his claim, in a May 2007 VA treatment note when findings on an UGI series were interpreted as consistent with either  prepyloric ulcer disease or tumor and the Veteran's statements asserting that he was told he has the disease.  A (different) diagnostic study thereafter was interpreted as normal, and the Veteran's GI complaints afterwards have been attributed to a history of GERD; there have been no clinical findings considered suggestive of stomach cancer, or diagnosis of such disease since.  In summary, there is no clinical  evidence in the record demonstrating that the Veteran has stomach cancer, or continuing to suggest that he may have such disease.  As the Veteran has not shown that that he has/or may have stomach cancer, he has not presented a valid claim of service connection for such disease.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, his appeal in this matter must be denied.


ORDER

Service connection for stomach cancer is dined.


REMAND

When the Veteran was examined in November 1971, prior to enlistment, his blood pressure was noted to be 130/70.  His STRs show that in March 1972, a history of transient high blood pressure prior to service was noted.  It was noted that he lost weight and his blood pressure returned to normal, and he was not on any anti-hypertensive medication.  Examination at that time showed blood pressure was 130/75, and he was considered to be normotensive.  With the exception of a blood pressure reading of 120/90 in May 1974, all other blood pressure readings in service were in the normal range.  On the January 1975 service separation examination, the Veteran's blood pressure was 120/80.  A urinalysis was negative for sugar and albumin. It was noted that sugar was found in the urine.  

On May 1976 VA examination the Veteran's blood pressure was 145/90.  He was noted to have elevated blood sugar of 147 when he was hospitalized in January 1992. 

On November 2012 VA examination, the examiner noted the examination request mentioned an elevated blood pressure one year after service, but stated that at least three blood pressure readings are required for a diagnosis of hypertension, and that one "blood pressure reading 1 year prior to his military service does not indicate a diagnosis based on the medical literature, of hypertension."  Following a review of the record, the examiner reiterated his conclusion, and stated he did not find any evidence the Veteran was treated for hypertension in service.  

In its April 2012 remand, the Board directed the examiner to comment on the blood pressure readings in service.  Although he noted that STRs did not show treatment for hypertension, he did not specifically address the elevated blood pressure reading in May 1974.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Corrective action is needed.

During the February 2012 Travel Board hearing before the undersigned, the Veteran testified he was exposed to Agent Orange in Thailand.  In June 2012, the National Personnel Records Center confirmed there was no evidence in the Veteran's file to substantiate he had service in Thailand in 1973.  While this theory of entitlement to service connection for diabetes mellitus is precluded, in light of the notation on the service separation examination that sugar was present in the urine, the issue of service connection on a direct basis (i.e., without application of the presumptive provisions under 38 U.S.C.A. § 1116) must be addressed.
The claims of service connection for PAD and residuals of a CVA are inextricably intertwined with the claims of service connection for heart disease and diabetes mellitus, and consideration of the appeal on those matters must be deferred.  Harris v. Derwinski, 1 Vet.App. 180 (1990).  

Accordingly, the case is REMANDED for the following:

1.  The record should be forwarded to the examiner who conducted the November 2012 VA examination for review and an advisory medical opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's hypertension is related to his service, to include comment on the elevated blood pressure reading noted during service.  If the examiner who conducted the November 2012 examination is unavailable to provide the opinion sought, the AOJ should arrange for an examination of the Veteran to secure the opinion sought. 

The provider must include rationale with the opinion.

2.  The AOJ should also arrange for the Veteran to be examined an appropriate physician to determine the likely etiology of his diabetes mellitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner is requested to provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's diabetes, and specifically whether it at least as likely as not (a 50% or greater probability) is related to his service/was incurred therein.  

The examiner should explain the rationale for the opinion, to include comment on the notation on the veteran's service separation examination report that sugar was found in his urine.  

3.  The AOJ should then review the record and readjudicate the remaining claims. If any remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


